                      Case:18-12475-TBM Doc#: Filed:02/06/19                                 Entered:02/06/19 13:59:06 Page1 of 7
Fill in this information to identify the case:

Debtor 1                Deena LaNae Smith
Debtor 2                William Horace Manley
(Spouse, if filing)


United States Bankruptcy Court for the:            DISTRICT OF COLORADO
                                                                                   (State)
Case number               18-12475-TBM



 Official Form 410S1_
 Notice of Mortgage Payment Change                                                                                                                   12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                                     Court claim no. (if known): 4
 Last 4 digits of any number you use to
 identify the debtor’s account:                                                                 Date of payment change:
                                                           8424
                                                                                                Must be at least 21 days after date       4/1/2019
                                                                                                of this notice

                                                                                                New total payment:
                                                                                                Principal, interest, and escrow, if any   $893.64


 Part 1:              Escrow Account Payment Adjustment

1. Will there be a change in the debtor’s escrow account payment?
           No.
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable
                nonbankruptcy law. Describe the basis for the change. If a statement is not attached, explain why:

                      Current escrow payment: $ 191.78                                New escrow payment: $ 191.78


 Part 2:              Mortgage Payment Adjustment

2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
           No.
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                a notice is not attached, explain why:

                      Current Interest rate:                           %             New Interest rate:                               %

                      Current principal and interest payment: $                     New principal and interest payment: $


 Part 3:              Other Payment Change

3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No.
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
                modification agreement. (Court approval may be required before the payment change can take effect.)

                      Reason for change:
                      Current mortgage payment: $                                            New mortgage payment: $




Official Form 410S1                                               Notice of Mortgage Payment Change                                                  page 1
              Case:18-12475-TBM Doc#: Filed:02/06/19                                 Entered:02/06/19 13:59:06 Page2 of 7


Debtor 1            Deena LaNae Smith                                                       Case number (if known)    18-12475-TBM
                    First Name     Middle Name    Last Name




  Part 4:              Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box.

            I am the creditor.
            I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.



  ✖ /s/ Ilene Dell'Acqua                                                           Date       2/4/2019
       Attorney For Creditor


  Print: Ilene Dell'Acqua, Esq.                                                     Title     Attorney for Creditor
       First Name                   Middle Name           Last Name



Company McCarthy & Holthus, LLP

 Address     7700 E. Arapahoe Road, Ste. 230
            Number                Street
             Centennial, CO 80112
            City State ZIP Code



Contact phone 877-369-6122                                                          Email       bknotice@mccarthyholthus.com




Official Form 410S1                                           Notice of Mortgage Payment Change                                      page 2
Case:18-12475-TBM Doc#: Filed:02/06/19   Entered:02/06/19 13:59:06 Page3 of 7
Case:18-12475-TBM Doc#: Filed:02/06/19   Entered:02/06/19 13:59:06 Page4 of 7
Case:18-12475-TBM Doc#: Filed:02/06/19   Entered:02/06/19 13:59:06 Page5 of 7
Case:18-12475-TBM Doc#: Filed:02/06/19   Entered:02/06/19 13:59:06 Page6 of 7
Case:18-12475-TBM Doc#: Filed:02/06/19                       Entered:02/06/19 13:59:06 Page7 of 7



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

In re:                                                              Case No. 18-12475-TBM

Deena LaNae Smith                                                          (Chapter 13)
William Horace Manley,
                                                                  Judge Thomas B. McNamara
             Debtors.
                                     CERTIFICATE OF SERVICE

         On 2/6/2019, I served the foregoing NOTICE OF MORTGAGE PAYMENT CHANGE on
the following individuals by electronic means through the Court’s ECF program

TRUSTEE                           DEBTOR(S) COUNSEL                        US TRUSTEE
Douglas B. Kiel                   David Koppa                              USTPRegion19.DV.ECF@usdo
ecfmail@denver13.com              attorney@davidkoppa.com                  j.gov

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
and correct.
Dated: 2/6/2019                                                      /s/ Salvador Arroyo
                                                                     Salvador Arroyo

        On 2/6/2019, I served the foregoing NOTICE OF MORTGAGE PAYMENT CHANGE on the
following individuals by depositing true copies thereof in the United States mail at San Diego, California,
enclosed in a sealed envelope, with postage paid, addressed as follows:
         DEBTOR
         Deena LaNae Smith, 556 Lindstrom Dr, Colorado Springs, CO 80911

         William Horace Manley, 556 Lindstrom Dr, Colorado Springs, CO 80911


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
and correct.

Dated: 2/6/2019                                                     /s/ Hue Banh
                                                                    Hue Banh




                                                         1
                                                                                                     File No. CO-18-144642
                                                                            Certificate of Service, Case No. 18-12475-TBM
